Hough, C. J.
In the second part of the general report of Frederick Bates, recorder, made February 2nd, 1816, entitled as follows : “ Report of the opinions of the recorder of land titles for the Territory of Missouri, etc.: Confirmations of concessions, orders or warrants of survey, principally under act of congress of 12th of April, 1814,” the claim of Leon N. St. Cyr for 400 arpents, appears as confirmed. 3 Am. State Papers, pp. 275, 298. We are of opinion that this claim is included in those confirmed by the act of 29th of April, 1816, and described in the second section of that act, as follows : “All claims embraced in the reports of the recorder of land titles acting as commissioner for ascertaining and adjusting the titles and claims to lands in the Territory of Missouri, dated November 1st, 1815, and February 2nd, 1816, where the decision of the commissioner is in favor of the claimants, shall be, and the same are hereby confirmed, toTwit • Confirmations' *103of village claims under the act of congress of 13th June, 1812; grants of the late board of commissioners appointed for ascertaining and adjusting the titles and claims to lands in the territory of Missouri extended by virtue of the act of March 3rd, 1813 ; grants and confirmations under the several acts of congress, commencing with the act of June 13th, 1812.” By the very terms of this act the legal title passed to the confirmee without the aid of a patent. Aubuchon v. Ames, 27 Mo. 93; Langlois v. Crawford, 59 Mo. 456.
There is no presumption of law that St. Cyr, who disappeared at an unknown date in 1809, was dead at the date of the passage of the act of April 29th, 1816; and if there were, we are of opinion that the act of 1816 passed the title to his legal representatives.
The legal title having passed from the government in 1816, and the defendant, and those under whom he claims, having been in the actual, open, visible and adverse possession of the premises sued for since the year 1826, the action of the plaintiff is barred by the statute of limitations, and the judgment of the court of appeals will he affirmed.
The other judges concur.